Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicants' Representative Joseph H. Herron on March 8 and 9, 2021.
This application is in condition for allowance except for the presence of claims 8 and 13 directed to an invention non-elected with traverse in the reply filed on 02 July 2019 and again addressed on pages 2-3 in the Final Office action filed 08 December 2020.  Applicant agreed to cancel claims 8 and 13 by Examiner’s amendment in order to allow this application.

The application has been amended as follows: 
	Cancel claims 8 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/            Primary Examiner, Art Unit 1737                                                                                                                                                                                            03/09/2021